DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. "Scentfashion: Microencapsulated perfumes for textile application", CHEMICAL ENGINEERING JOURNAL, vol. 149, 1 July 2009, pages 463-472, hereafter referred to as Rodrigues) in view of Ansifar et al. ("Novel multilayer microcapsules based on soy protein isolate fibrils and high methoxyl pectin: Production, characterization and release modeling", INTERNATIONAL JOURNAL OF BIOLOGICAL MACROMOLECULES, vol. 97, 16 January 2017, pages 761-769; hereafter referred to as Ansifar).
	Regarding claims 1 and 3, Rodrigues discloses (the references in parentheses applying to this document): a method for assessing the release performance of microcapsules comprising at least one volatile ingredient (such as the release of fragrance from microcapsules impregnated onto textiles; see abstract), the method comprising the steps of: 
a. applying a plurality of said microcapsules to an underlying surface (the microcapsules are attached to the surfaces of textiles fibers; see p. 468, left col. para. 3 - right col. para. 2; and figs. 9 and 10); 
b. applying a kinetic frictional shear stress through a contact surface of a probe under an applied load, a contact surface area and a shear rate to said plurality of microcapsules (the textiles undergo abrasion tests of the type Martindale where a probe in the form of a disc is used to apply a compressive load, "compression", on the textile as well as frictional shear stress, "rubbing", see p. 417, left col. para. 1); wherein: the contact surface area is defined as the area of the contact surface of the probe through which the load is applied (the surface of the disc, see p. 417, left col. para. 1); and the shear rate is defined as the velocity of said probe relative to the underlying surface in a direction parallel to said underlying surface divided by the distance between the probe and the underlying surface (this is a very conventional way of defining the shear rate); and 
c. measuring the amount of the at least one volatile ingredient released from said microcapsules under said kinetic frictional shear stress (the relative amounts of limonene, vetiver and jasmin scents are measured, see p. 471, left col. para. 2).
	However, Rodrigues does not explicitly teach that applied load, contact surface area and shear rate are predetermined; and the amount of the at least one volatile ingredient released from said microcapsules is expressed as an amount per second.
	Ansifar discloses monitoring the release performance of microcapsules comprising flavor as used for food products (see abstract) and using an artificial mouth composed of a container and a notched plunger simulating mastication (see p. 763, right col. para. 5 - p. 764, left col. para. 1). The release of limonene is measured as a function of time for different predetermined shear rates ranging from 0 to 100s-1 (see p. 767, right col. para. 5 - p. 768, left col. para. 2; and fig. 9b). The results are interpreted in terms of the initial slope of the release profile or, in other words, in terms of the amount of limonene released per second.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Rodrigues with the teaching of Ansifar in order to more accurately monitor the release performance of the microcapsules.
	Regarding claims 6, 7, 12 and 13, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).
	Regarding claim 8, the functional recitation that “wherein more than 5 wt% of said at least one volatile ingredient is released upon application of a kinetic frictional shear stress ṱ of from 0.5 x 104 N/n2 to 1 x 104 N/m2 under a load of 2N, through a contact surface area of from 5.2 x 10-5 m2 to 6 x 10-5 m2 and with a shear rate of 11 ± 0.25 s-1” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in U. S. C. 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.	

Claim(s) 2, 4, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues in view of Ansifar and further in view of Quellet et al. (WO 2016/207179, hereafter referred to as Quellet).
Rodrigues teaches the release of fragrance from microcapsules impregnated onto textiles (see abstract).
None of the references explicitly teach core-shell microcapsules.
Quellet discloses core-shell microcapsule compositions (p. 1, line 22 - p. 2, line 11) for release of active ingredients activated by frictional stress such as rubbing (p. 36, line 1 - p. 37, 1ine 10). The active ingredients are in the form of droplets and the final composition can take the form of slurries or powders (see p. 70, line 5 - p. 72, line 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Rodrigues with the teaching of Ansifar and Quellet since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Additionally, regarding claim 11, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855